Case: 20-40377      Document: 00516165306         Page: 1    Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 13, 2022
                                   No. 20-40377                        Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Angel Mondragon Garcia,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-2156-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES
   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          In January 2020, Angel Mondragon Garcia pleaded guilty to illegal
   reentry into the United States, in violation of 8 U.S.C. §§ 1326(a) and (b)(2).
   He was sentenced that June to, inter alia, 37 months’ imprisonment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40377     Document: 00516165306           Page: 2    Date Filed: 01/13/2022




                                    No. 20-40377


          Garcia appealed, contending, inter alia: the district court plainly erred
   in treating his prior Texas conviction for aggravated assault as a crime of
   violence under 18 U.S.C. § 16 (defining crime of violence) and, therefore, as
   an aggravated felony pursuant to 8 U.S.C. § 1101(a)(43)(F) (defining
   aggravated felony as crime of violence) and § 1326(b)(2) (criminal penalties
   for reentry of certain removed aliens). Because he did not preserve the
   aggravated-assault issue in district court, review was only for plain error.
   E.g., United States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Garcia
   maintained his prior Texas conviction for aggravated assault—in violation of
   Texas Penal Code § 22.02(a)—did not constitute a crime of violence because
   the Texas conviction included reckless conduct, which does not involve “the
   use, attempted use, or threatened use of physical force” element required by
   § 16. See 18 U.S.C. § 16(a).
          Our court affirmed, based on our precedent providing that Garcia’s
   violation of Texas Penal Code § 22.02(a) constituted a crime of violence. See
   United States v. Gracia-Cantu, 920 F.3d 252, 253–54 (5th Cir. 2019) (per
   curiam) (holding conviction under Texas Penal Code § 22.01(a)(1), which §
   22.02(a) incorporates, is a crime of violence). (We also remanded in part for
   the limited purpose of the court’s correcting the written judgment to
   conform to its oral pronouncement at sentencing. That issue is not before
   our court on remand.) United States v. Garcia, 838 Fed. App’x 901 (5th Cir.
   2021) (per curiam).
          The Supreme Court has since held:           the definition of “violent
   felony”—requiring “use of physical force against the person of another”—
   does not include reckless behavior. See Borden v. United States, 141 S. Ct.
   1817, 1825 (2021) (plurality opinion).




                                            2
Case: 20-40377      Document: 00516165306          Page: 3   Date Filed: 01/13/2022




                                    No. 20-40377


          Accordingly, the Court granted Garcia’s petition for a writ of
   certiorari, vacated our decision, and remanded for further consideration in
   the light of Borden.
          Garcia is scheduled to be released on 9 June 2022. Therefore, this
   matter is REMANDED to district court for expedited consideration of
   Garcia’s sentence in the light of Borden.
          REMANDED FOR EXPEDITED CONSIDERATION.




                                         3